DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claims 1, 6 and 18 are rejected due to said dependency. 
Claim 6 recites the limitation "the source and detectors" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “emitting light from at least one source of the sensor head … at least one detector of the tissue oximeter device”. It is unclear whether applicant is referring to the already recited “a first source and a second source” or intends to claims additional light sources. Furthermore, it is unclear whether applicant is referring to the already recited “at least a first detector and a second detector” or intends to claims additional detectors. Clarification is requested via amendments. 
Claim 18 recites the limitation "the source and dectectors" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
In claim 18, Applicant recites "using the closest fit and second subset of simulated reflectance curves, calculating a set of absorption coefficients for the reflectance data points”. However, only set of absorption coefficients have been used for calculating oxygen saturation value. Therefore, it is unclear what is calculated based on the calculated set of scattering coefficients or how the calculated set of scattering coefficients are implemented. Clarification is requested via amendments. Same rejection applies to claim 6.
Claim 18 recites “forming a first subset of simulated reflectance curves comprising the first, second, and third simulated reflectance curves, wherein the first subset is based on a coarse grid”. This limitation is unclear and details of implementation of these limitations is vague. Clarification is requested via amendments. Same rejection applies to claim 6.
Claim 18 recites “selecting a first selected simulated reflectance curve”, “selecting a second selected simulated reflectance curve”, and “selecting a third selected simulated reflectance curve”. However, the details of implementation of these limitations is unclear. Clarification is requested via amendments. Same rejection applies to claim 6.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,345,439. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the Patent. As, such, any invention meeting the limitations of the claims of the Patent would necessarily meet those of the instant application as well.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,398870. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the Patent. As, such, any invention meeting the limitations of the claims of the Patent would necessarily meet those of the instant application as well.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10213142. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the Patent. As, such, any invention meeting the limitations of the claims of the Patent would necessarily meet those of the instant application as well.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10456066. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the Patent. As, such, any invention meeting the limitations of the claims of the Patent would necessarily meet those of the instant application as well.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10682080. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the Patent. As, such, any invention meeting the limitations of the claims of the Patent would necessarily meet those of the instant application as well.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10912503. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the Patent. As, such, any invention meeting the limitations of the claims of the Patent would necessarily meet those of the instant application as well.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11058333. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the Patent. As, such, any invention meeting the limitations of the claims of the Patent would necessarily meet those of the instant application as well.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-81 of U.S. Patent No. 11,419,528. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the Patent. As, such, any invention meeting the limitations of the claims of the Patent would necessarily meet those of the instant application as well.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Cheng et al. (USPN 6,516,209-Cited by the Applicant).
Regarding claim 1, Cheng et al. discloses a device comprising: a housing for a tissue oximeter device comprising a processor and nonvolatile memory contained within the housing, wherein the nonvolatile memory stores simulated reflectance curves, and the nonvolatile memory retains the simulated reflectance curves even when the device is powered off, a display, coupled to the housing (as shown in the figure below and Col. 1 line 66-Col.4 line 6, Col.8 line 9-Col.11 line 50, Col. 13 line 30-Col.16 line 46); a battery source, contained by the housing (as shown in the figure below and Col. 1 line 66-Col.4 line 6, Col.8 line 9-Col.11 line 50, Col. 13 line 30-Col.16 line 46); a sensor head, coupled to and positioned at an end the housing, wherein the sensor head comprises a first source and a second source, at least a first detector and a second detector, arranged on a first side of a first line passing through the first and second sources, wherein the first detector is a first distance from the first source, the second detector is a second distance from the first source, and the first distance is different from the second distance, and at least a third detector and a fourth detector, arranged below a second side of the first line passing through the first and second sources, wherein the third detector is symmetric to the first detector about a first point on the first line, the fourth detector is symmetric to the second detector about the first point on the first line, and the processor is configured to cause emitting light from at least one source of the sensor head into a tissue to be measured, receiving at least one detector of the tissue oximeter device light reflected from the tissue in response to the emitted light (as shown in the figure below and Col. 1 line 66-Col.4 line 6, Col.8 line 9-Col.11 line 50, Col. 13 line 30-Col.16 line 46), and based on the reflected light and the simulated reflectance curves stored in the nonvolatile memory, calculating an oxygen saturation value for the tissue and displaying this value at the display (as shown in the figure below and Col. 1 line 66-Col.4 line 6, Col.8 line 9-Col.11 line 50, Col. 13 line 30-Col.16 line 46).
Regarding claim 3, Cheng et al. discloses a curve of the simulated reflectance curves comprises a first axis comprising a source-detector separation distance and a second axis comprising reflectance intensity (Col. 1 line 66-Col.4 line 6, Col.8 line 9-Col.11 line 50, Col. 13 line 30-Col.16 line 46).
Regarding claim 4, Cheng et al. discloses the curve comprises a first curve point having a first reflectance intensity at a first source-detector separation distance, and a second curve point having a second reflectance intensity at a second source-detector separation distance, for the first curve point, the first reflectance intensity is greater than the second reflectance intensity, and the first source-detector separation distance is less than the second source-detector separation distance, and for the second curve point, the second reflectance intensity is less than the first reflectance intensity, and the second source-detector separation distance greater then the first source-detector separation distance (Col. 1 line 66-Col.4 line 6, Col.8 line 9-Col.11 line 50, Col. 13 line 30-Col.16 line 46).
Regarding claim 5, Cheng et al. discloses the curve comprises a third curve point having a third reflectance intensity at a third source-detector separation distance, and a fourth curve point having a fourth reflectance intensity at a fourth source-detector separation distance, for the third curve point, the third reflectance intensity is greater than the fourth reflectance intensity, and the third source-detector separation distance is less than the fourth source-detector separation distance, for the fourth curve point, the fourth reflectance intensity is less than the third reflectance intensity, and the fourth source-detector separation distance greater then the third source-detector separation distance, a first slope of a line through the first and second curve points is negative, and a second slope of a line through the third and fourth curve points is negative, and the second slope less negative than the first slope (Col. 1 line 66-Col.4 line 6, Col.8 line 9-Col.11 line 50, Col. 13 line 30-Col.16 line 46).

    PNG
    media_image1.png
    570
    392
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN FARDANESH/Primary Examiner, Art Unit 3791